FILE COPY




                                    Fourth Court of Appeals
                                            San Antonio, Texas
                                                     April 5, 2021

                                                No. 04-21-00100-CV

                                                 Penny ALBAUGH,
                                                     Appellant

                                                            v.

                                        James WARD and Elda Gonzalez,
                                                 Appellees

                                  From the County Court, Frio County, Texas
                                            Trial Court No. 9642
                                  Honorable Arnulfo C. Luna, Judge Presiding


                                                    ORDER
        This is an appeal in an eviction action. Appellant has filed a motion for an emergency
stay of the issuance of the writ of possession. In essence, appellant is asking that we stay the
county court’s judgment pending our determination of the appeal. However, appellant did not
file the requisite supersedeas bond as required by the Texas Property Code. See TEX. PROP.
CODE ANN. § 24.007 (“A judgment of a county court may not under any circumstances be stayed
pending appeal unless, within 10 days of the signing of the judgment, the appellant files a
supersedeas bond in an amount set by the county court.”).

           Accordingly, we DENY appellant’s motion. See id.1




                                                                  _________________________________
                                                                  Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of April, 2021.




1   We do not address the merits of appellant’s appeal in this order.
                           FILE COPY



___________________________________
MICHAEL A. CRUZ, Clerk of Court